Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the ‘‘Agreement’’) is entered into as of the 1st day
of August, 2000 (the ‘‘Effective Date’’) by and between Rite Aid Corporation, a
Delaware corporation (the "Company’’), and Douglas E. Donley (the
‘‘Executive’’).

WHEREAS, Executive desires to provide the Company with his services and the
Company desires to employ Executive in the capacity of Group Vice President
Controller on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

[spacer.gif] [spacer.gif] 1.  Term Of Employment.

The term of Executive's employment with the Company hereunder (the ‘‘Term’’)
pursuant to this Agreement shall commence on the Effective Date and, unless
earlier terminated pursuant to Section 5 below, shall continue for a period
ending on the date that is two (2) years following the Effective Date; provided,
however, that on each anniversary of the Effective Date occurring prior to the
termination of Executive's employment hereunder (each such date a ‘‘Renewal
Date’’), an additional year shall be added to the Term, unless notice of
non-renewal has been delivered by one party to the other party at least 180 days
prior to such Renewal Date. For purposes of this Agreement, except as otherwise
provided herein, the phrases ‘‘year during the Term’’ or ‘‘during any year of
the Term’’ or similar language shall refer to each 12-month period commencing on
the Effective Date or applicable anniversaries thereof.

[spacer.gif] [spacer.gif] 2.  Position And Duties.

2.1    Position.    During the Term, Executive shall be employed as Group Vice
President Controller. Following termination of Executive's employment for any
reason, Executive shall immediately resign from all offices and positions he
holds with the Company or any subsidiary.

2.2    Duties.    Subject to the supervision and control of the Chief Accounting
Officer (‘‘CAO’’) of the Company (or any designee), to whom he shall report,
Executive shall do and perform all services and acts necessary or advisable to
fulfill the duties and responsibilities of his position as Group Vice President
Controller and shall render such services on the terms set forth herein. In
addition, Executive shall have such other executive and managerial powers and
duties with respect to the Company and its subsidiaries, affiliates and
strategic partners as may be assigned to him by the Chief Accounting Officer of
the Company or any designee. Except for sick leave, vacations (as provided in
Section 4.3 below), and excused leaves of absence, Executive shall, throughout
the Term, devote substantially all his working time, attention, knowledge and
skills faithfully and to the best of his ability, to the duties and
responsibilities of his position in furtherance of the business affairs and
activities of the Company and its subsidiaries, affiliates and strategic
partners. Executive shall at all times be subject to, observe and carry out such
rules, regulations, policies, directions, and restrictions as the Company may
from time to time establish for management employees.

[spacer.gif] [spacer.gif] 3.  Compensation.

3.1    Base Salary.    During the Term, as compensation for his services
hereunder, Executive shall receive a salary at the annualized rate of Two
Hundred Twenty Five Thousand Dollars ($225,000) per year (‘‘Base Salary’’),
which shall be paid in accordance with the Company's normal payroll practices
and procedures, less such deductions or offsets required by applicable law or
otherwise authorized by Executive.

3.2    Annual Performance Bonus.    The Executive shall participate each fiscal
year during the Term in the Company's annual bonus plan as adopted and approved
by the Board or the

1


--------------------------------------------------------------------------------


Compensation Committee from time to time. The Executive's annual target bonus
opportunity pursuant to such plan (the ‘‘Annual Target Bonus’’) shall equal 25%
of the Base Salary in effect for the Executive at the beginning of such fiscal
year.

[spacer.gif] [spacer.gif] 4.  Additional Benefits.

4.1    Employee Benefits.    During the Term, Executive shall be entitled to
participate in the employee benefit plans in which management employees of the
Company are generally eligible to participate, subject to any eligibility
requirements and the other generally applicable terms of such plans.

4.2    Expenses.    During the Term, the Company shall reimburse Executive for
any expenses reasonably incurred by him in furtherance of his duties hereunder,
including without limitation travel, meals and accommodations, upon submission
of vouchers or receipts and in compliance with such rules and policies relating
thereto as the Company may from time to time adopt or as may be required in
order to permit such payments to be taken as proper deductions by the Company or
any subsidiary under the Internal Revenue Code of 1986, as amended, and the
rules and regulations adopted pursuant thereto now or hereafter in effect.

4.3    Vacation.    Executive shall be entitled to four weeks paid vacation
during each year of the Term.

[spacer.gif] [spacer.gif] 5.  Termination.

5.1    Termination of Executive's Employment by the Company for Cause.    The
Company may terminate Executive's employment hereunder for Cause (as defined
below). Such termination shall be effected by written notice thereof delivered
by the Company to Executive, indicating in reasonable detail the facts and
circumstances alleged to provide a basis for such termination, and shall be
effective as of the date of such notice in accordance with Section 12 hereof.
‘‘Cause’’ shall mean (i) Executive's gross negligence or willful misconduct in
the performance of the duties or responsibilities of his position with the
Company or any subsidiary, or failure to timely carry out any lawful directive
of the Chief Accounting Officer or any designee; (ii) Executive's
misappropriation of any funds or property of the Company or any subsidiary;
(iii) the commission by Executive of an act of fraud or dishonesty toward the
Company or any subsidiary; or (iv) the use or imparting by Executive of any
confidential or proprietary information of the Company, or any subsidiary in
violation of any confidentiality or proprietary agreement to which Executive is
a party.

5.2    Compensation upon Termination by the Company for Cause or by Executive
without Good Reason.    In the event of Executive's termination of employment
(i) by the Company for Cause or (ii) by Executive voluntarily without Good
Reason:

(a) Executive shall be entitled to receive (i) all amounts of accrued but unpaid
Base Salary through the effective date of such termination, (ii) reimbursement
for reasonable and necessary expenses incurred by Executive through the date of
notice of such termination, to the extent otherwise provided under Section 4.2
above and (iii) all other vested payments and benefits to which Executive may
otherwise be entitled pursuant to the terms of the applicable benefit plan or
arrangement through the effective date of such termination ((i), (ii) and (iii),
the (‘‘Accrued Benefits’’). All other rights of Executive (and, except as
provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive's employment with the Company shall
terminate effective as of the date of such termination of employment.

(b) Any portion of the Option or any other then outstanding stock option that
has not been exercised prior to the date of termination shall immediately
terminate as of such date, and any portion of any equity incentive awards as to
which the restrictions have not lapsed or as to which any other conditions shall
not have been satisfied prior to the date of termination shall be forfeited as
of such date.

Any termination of Executive's employment by Executive voluntarily without Good
Reason shall be effective upon 30 days' notice to the Company.

2


--------------------------------------------------------------------------------


5.3    Compensation upon Termination of Executive's Employment by the Company
Other Than for Cause or by Executive for Good Reason.    Executive's employment
hereunder may be terminated by the Company other than for Cause or by Executive
for Good Reason. In the event that Executive's employment hereunder is
terminated by the Company other than for Cause or by Executive for Good Reason:

(a) Executive shall be entitled to receive (i) the Accrued Benefits, (ii) an
amount equal to two times the sum of Executive's Base Salary plus Annual Target
Bonus as of the date of termination of employment, such amount payable in equal
installments pursuant to the Company's standard payroll procedures for
management employees over a period of two years following the date of
termination of employment, and (iii) continued health insurance coverage for
Executive and his immediate family for a period of two years following the date
of termination of employment. In addition, if such termination occurs following
the start of the Company's fiscal year beginning on or about March 2001,
Executive shall also be entitled to receive a pro rata annual bonus determined
by multiplying Executive's then Annual Target Bonus by a fraction, (x) the
numerator of which is the number of days between the beginning of the then
current fiscal year of the Company (or, if later, Executive's start date) and
the date of termination of employment and (y) the denominator of which is 365.

(b) All stock option awards held by Executive shall vest and become immediately
exercisable to the extent such options would otherwise have become vested and
exercisable had Executive remained in the employ of the Company for a period of
two years following the date of termination. Such portion of Executive's stock
options (together with any portion of Executive's stock options that have vested
and become exercisable prior to the date of termination) shall remain
exercisable for a period of 90 days following the date of termination of
employment (or, if earlier, until the expiration of the respective terms of the
options), whereupon all such options shall terminate. Any remaining portion of
Executive's stock options that have not vested as of the date of termination
shall terminate as of such date.

(c) All other rights of Executive (and, except as provided in Section 5.6 below,
all obligations of the Company) hereunder or otherwise in connection with
Executive's employment with the Company shall terminate effective as of the date
of such termination of employment.

Any termination of employment pursuant to this Section 5.3 shall be effective
upon thirty (30) days notice thereof.

5.4    Definition of Good Reason.    For purposes of this Agreement, ‘‘Good
Reason’’ shall mean the occurrence of any one of the following:

(a) any material adverse alteration in Executive's titles, positions, duties,
authorities or responsibilities with the Company or its subsidiaries from those
specified in this Agreement, as the same may be augmented from time to time;

(b) the assignment to Executive of any duties or responsibilities materially
inconsistent with Executive's status as Group Vice President Controller of the
Company; or

(c) any other material breach of this Agreement by the Company, including
without limitation any decrease in Executive's Base Salary or Annual Target
Bonus opportunity as set forth in Sections 3.1 and 3.2, except to the extent
such decrease is generally applicable to all other employees having duties and
responsibilities equivalent to those of employee.

provided, however, that in each such case the Company shall have the right,
within ten (10) days after receipt of notice from Executive of the Company's
violation of any of the foregoing, to cure the event or circumstances giving
rise to such Good Reason, in the event of which cure such event or circumstances
shall be deemed not to constitute Good Reason hereunder.

5.5    Compensation upon Termination of Executive's Employment by Reason of
Executive's Death or Total Disability.    In the event that Executive's
employment with the Company is terminated by reason of Executive's death or
Total Disability (as defined below):

(a) Executive or Executive's estate, as the case may be, shall be entitled to
receive (i) the Accrued Benefits, (ii) any other benefits payable under the then
current disability and/or death benefit

3


--------------------------------------------------------------------------------


plans, as applicable, in which Executive is a participant and (iii) continued
health insurance coverage for Executive and/or his immediate family, as
applicable, for a period of two years following the date of termination of
employment.

(b) All stock option awards held by Executive shall vest and become immediately
exercisable to the extent such options would otherwise have become vested and
exercisable had Executive remained in the employ of the Company for a period of
two years following the date of termination. Except as provided in Section
3.3(c), such portion of Executive's stock options (together with any portion of
Executive's stock options that have vested and become exercisable prior to the
date of termination) shall remain exercisable for a period of 90 days following
the date of termination of employment (or, if earlier, until the expiration of
the respective terms of the options), whereupon all such options shall
terminate. Any remaining portion of Executive's stock options that have not
vested as of the date of termination shall terminate as of such date.

(c) All other rights of Executive (and, except as provided in Section 5.6 below,
all obligations of the Company) hereunder or otherwise in connection with
Executive's employment with the Company shall terminate effective as of the date
of such termination of employment.

‘‘Total Disability’’ shall mean any physical or mental disability that prevents
Executive from performing one or more of the essential functions of his position
for a period of not less than 90 days in any 12-month period and/or which is
expected to be of permanent duration.

5.6    Survival.    In the event of any termination of Executive's employment
for any reason, Executive and the Company nevertheless shall continue to be
bound by the terms and conditions set forth in Sections 6 through 10 below,
which shall survive the expiration of the Term.

5.7    No Other Severance or Termination Benefits.    Except as expressly set
forth herein, Executive shall not be entitled to damages or to any severance or
other benefits upon termination of employment with the Company under any
circumstances and for any or no reason.

[spacer.gif] [spacer.gif] 6.  Protection of Confidential Information.

Executive acknowledges that during the course of his employment with the
Company, its subsidiaries, affiliates and strategic partners, he will be exposed
to documents and other information regarding the confidential affairs of the
Company, its subsidiaries, affiliates and strategic partners, including without
limitation information about their past, present and future financial condition,
the markets for their products, key personnel, past, present or future actual or
threatened litigation, trade secrets, current and prospective customer lists,
operational methods, acquisition plans, prospects, plans for future development
and other business affairs and information about the Company and its
subsidiaries, affiliates and strategic partners not readily available to the
public (the ‘‘Confidential Information’’). Executive further acknowledges that
the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character. In recognition of the
foregoing, the Executive covenants and agrees as follows:

6.1    No Disclosure or Use of Confidential Information.    At no time shall
Executive ever divulge, disclose, or otherwise use any Confidential Information,
unless and until such information is readily available in the public domain by
reason other than Executive's disclosure or use thereof in violation of the
first clause of this Section 6.1.

6.2    Return of Company Property, Records and Files.    Upon the termination of
Executive's employment at any time and for any reason, or at any other time the
Board may so direct, Executive shall promptly deliver to the Company's offices
in Harrisburg, Pennsylvania all of the property and equipment of the Company,
its subsidiaries, affiliates and strategic partners (including any cell phones,
pagers, credit cards, personal computers, etc.) and any and all documents,
records, and files, including any notes, memoranda, customer lists, reports or
any and all other documents, including any copies thereof, whether in hard copy
form or on a computer disk or hard drive, which relate to the Company, its
subsidiaries, affiliates, strategic partners, successors or assigns, and/or
their respective past and present officers, directors, employees or consultants
(collectively, the ‘‘Company Property, Records and

4


--------------------------------------------------------------------------------


Files’’); it being expressly understood that, upon termination of Executive's
employment at any time and for any reason, Executive shall not be authorized to
retain any of the Company Property, Records and Files.

[spacer.gif] [spacer.gif] 7.  Noncompetition and Other Matters.

7.1    Noncompetition.    During the Term and, as applicable, for the two-year
period immediately following the date of termination of Executive's employment
either (x) by the Company for Cause or (y) by Executive other than for Good
Reason, Executive shall not, directly or indirectly, in any city, town, county,
parish or other municipality in any state of the United States (the names of
each such city, town, parish, or other municipality, including, without
limitation, the name of each county in the Commonwealth of Pennsylvania being
expressly incorporated by reference herein), or any other place in the world,
where the Company, or its subsidiaries, affiliates, strategic partners,
successors, or assigns, engages in the ownership, management and operation of
retail drugstores (i) engage in a Competing Business for Executive's own
account; (ii) enter the employ of, or render any consulting services to, any
Competing Business; or (iii) become interested in any Competing Business in any
capacity, including, without limitation, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; provided however,
Executive may own, directly or indirectly, solely as a passive investment,
securities of any entity traded on any national securities exchange if Executive
is not a controlling person of, or a member of a group which controls, such
entity and does not, directly or indirectly, own 1% or more of any class of
securities of such entity. For purposes of this Section 7.1, the phrase
‘‘Competing Business’’ shall mean any entity a majority of whose business
involves the ownership and operation of retail drug stores.

7.2    Noninterference.    During the Term and for the two-year period
immediately following the date of termination of Executive's employment at any
time and for any reason (the ‘‘Restricted Period’’), Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
subsidiaries, affiliates, strategic partners, successors or assigns to terminate
his, her or its employment or other relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.

7.3    Nonsolicitation.    During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
customers, clients, vendors, suppliers or consultants then under contract to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns, to terminate his, her or its relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns, for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
such customers, clients, vendors, suppliers or consultants then under contract
to terminate his, her or its relationship with the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns for any reason.

[spacer.gif] [spacer.gif] 8.  Rights and Remedies upon Breach.

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the ‘‘Restrictive Covenants’’), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

8.1    Specific Performance.    The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction by
injunctive decree or otherwise, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the

5


--------------------------------------------------------------------------------


Company or its subsidiaries, affiliates, strategic partners, successors or
assigns and that money damages would not provide an adequate remedy to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns.

8.2    Accounting.    The right and remedy to require Executive to account for
and pay over to the Company or its subsidiaries, affiliates, strategic partners,
successors or assigns, as the case may be, all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive as a
result of any transaction or activity constituting a breach of any of the
Restrictive Covenants.

8.3    Severability of Covenants.    Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographic and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
force and effect without regard to the invalid portions.

8.4    Modification by the Court.    If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power (and is
hereby instructed by the parties) to reduce the duration or scope of such
provision, as the case may be (it being the intent of the parties that any such
reduction be limited to the minimum extent necessary to render such provision
enforceable), and, in its reduced form, such provision shall then be
enforceable.

8.5    Enforceability in Jurisdictions.    Executive intends to and hereby
confers jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographic scope of such covenants. If the courts of any
one or more of such jurisdictions hold the Restrictive Covenants unenforceable
by reason of the breadth of such scope or otherwise, it is the intention of
Executive that such determination not bar or in any way affect the right of the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns to the relief provided herein in the courts of any other jurisdiction
within the geographic scope of such covenants, as to breaches of such covenants
in such other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

[spacer.gif] [spacer.gif] 9.  No Violation of Third-Party Rights.    Executive
represents, warrants and covenants that he:

(i)  will not, in the course of employment, infringe upon or violate any
proprietary rights of any third party (including, without limitation, any third
party confidential relationships, patents, copyrights, mask works, trade
secrets, or other proprietary rights);

(ii) is not a party to any conflicting agreements with third parties, which will
prevent him from fulfilling the terms of employment and the obligations of this
Agreement;

(iii) does not have in his possession any confidential or proprietary
information or documents belonging to others and will not disclose to the
Company, use, or induce the Company to use, any confidential or proprietary
information or documents of others; and

(iv) agrees to respect any and all valid obligations which he may now have to
prior employers or to others relating to confidential information, inventions,
discoveries or other intellectual property which are the property of those prior
employers or others, as the case may be.

Executive has supplied to the Company a copy of each written agreement to which
Executive is subject, which includes any obligation of confidentiality,
assignment of intellectual property or non-competition.

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 10.  Arbitration.

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive's employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
binding arbitration in Harrisburg, Pennsylvania according to the National
Employment Dispute Resolution Rules and procedures of the American Arbitration
Association. The parties agree that the parties shall each bear his or its own
attorneys' fees and costs in connection with any such arbitration. This
arbitration obligation extends to any and all claims that may arise by and
between the parties or their subsidiaries, affiliates, strategic partners,
successors or assigns, and expressly extends to, without limitation, claims or
causes of action for wrongful termination, impairment of ability to compete in
the open labor market, breach of an express or implied contract, breach of the
covenant of good faith and fair dealing, breach of fiduciary duty, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the Pennsylvania
Constitution, the United States Constitution, and applicable state and federal
fair employment laws, federal and state equal employment opportunity laws, and
federal and state labor statutes and regulations, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, as
amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law.

[spacer.gif] [spacer.gif] 11.  Assignment.

Neither this Agreement, nor any of Executive's rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, in whole or in part, (i) to any
of the Company's subsidiaries, affiliates, or parent corporations; or (ii) to
any other successor or assign in connection with the sale of all or
substantially all of the Company's assets or stock or in connection with any
merger, acquisition and/or reorganization involving the Company.

[spacer.gif] [spacer.gif] 12.  Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three (3)
days after mailing or twenty-four (24) hours after transmission of a fax to the
respective persons named below:

[spacer.gif] [spacer.gif] If to the Company:   Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: General Counsel
Fax: (717) 760-7867

[spacer.gif] [spacer.gif] If to Executive:  Douglas E. Donley
28 Richard Road
Mechanicsburg, PA 17055

Any party may change such party's address for notices by notice duly given
pursuant hereto.

7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 13.  General.

13.1    No Offset or Mitigation.    The Company's obligation to make the
payments provided for in, and otherwise to perform its obligations under, this
Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others whether in respect of claims made under this Agreement or
otherwise. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts, benefits and other
compensation payable or otherwise provided to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.

13.2    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania without
giving effect to conflicts of laws principles thereof which might refer such
interpretations to the laws of a different state or jurisdiction.

13.3    Entire Agreement.    This Agreement sets forth the entire understanding
of the parties relating to Executive's employment with the Company and cancels
and supersedes all agreements, arrangements and understandings relating thereto
made prior to the date hereof, written or oral, between the Executive and the
Company and/or any subsidiary or affiliate.

13.4    Amendments; Waivers.    This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed by the parties, or in the case
of a waiver, by the party waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the same. No waiver by
any party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

13.5    Conflict with Other Agreements.    Executive represents and warrants
that neither his execution of this Agreement nor the full and complete
performance of his obligations hereunder will violate or conflict in any respect
with any written or oral agreement or understanding with any person or entity.

13.6    Successors and Assigns.    This Agreement shall inure to the benefit of
and shall be binding upon the Company (and its successors and assigns) and
Executive and his heirs, executors and personal representatives.

13.7    Withholding.    Notwithstanding any other provision of this Agreement,
the Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

13.8    Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

13.9    No Assignment.    The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

13.10    Survival.    This Agreement shall survive the termination of
Executive's employment and the expiration of the Term to the extent necessary to
give effect to its provisions.

13.11    Captions.    The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

8


--------------------------------------------------------------------------------


13.12    Counterparts.    This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
RITE AID CORPORATION   [spacer.gif] /s/ Christopher Hall   [spacer.gif] By:
[spacer.gif] Christopher Hall   [spacer.gif] Its: [spacer.gif] EVP Finance  
[spacer.gif] EXECUTIVE   [spacer.gif] /s/ Douglas E. Donley [spacer.gif]

9


--------------------------------------------------------------------------------
